t c summary opinion united_states tax_court robert j and sylvia deward petitioners v commissioner of internal revenue respondent docket no 2388-06s filed date robert j and sylvia deward pro sese jeremy l mcpherson for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an addition_to_tax of dollar_figure under sec_6651 the issue the court must decide is whether dollar_figure in other expenses that petitioners listed on a schedule c profit or loss from business attached to their tax_return are start-up_expenditures as defined by sec_195 resulting in the disallowance of deductions claimed for those expenditures background some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioners resided in walnut creek california petitioner robert j deward has a master’s degree in journalism from the university of california los angeles ucla mr deward worked from through as a full-time although the notice_of_deficiency refers to an accuracy- related penalty under sec_6662 respondent concedes that this was a scrivener’s error by respondent and the notice_of_deficiency should have referred to the addition_to_tax under sec_6651 respondent has since conceded that petitioners are not liable for any addition_to_tax under sec_6651 in the notice_of_deficiency respondent adjusted petitioners’ medical expense deductions and miscellaneous_itemized_deductions because of the change in the determined amount of adjusted_gross_income the correctness of these adjustments depends upon our resolution of the issue stated above journalist and writer for a major telecommunications company he retired from that position in between and mr deward conducted research for a book that he plans to write on world war i wwi for years mr deward has concentrated on military tactics model soldiers and books relating to wwi he has also built up his own library on these subjects in petitioners traveled to europe for the purpose of conducting research for the proposed wwi book at the time of respondent’s examination of petitioners’ return in mr deward had not yet begun the actual writing of the book on wwi however he was still conducting research petitioners timely filed their joint federal_income_tax return including two schedules c the first schedule c relates to mr deward and lists his principal business as author the second schedule c relates to petitioner sylvia deward and lists her principal business as interior design respondent issued a timely notice_of_deficiency to petitioners for their tax_year respondent disallowed all of the dollar_figure of other expenses claimed on mr deward’s schedule c those expenses consisted of dollar_figure of amortization and dollar_figure for research_and_development the research_and_development deduction on mr deward’ sec_2001 schedule c consisted the company has changed its name from pacific bell to pacific telesis and is currently called sbc of expenses petitioners incurred while on a trip to europe in and of research expenses all related to the proposed wwi book in support of his claimed deductions mr deward provided a letter from a publisher military history press l l c dated date saying that they would like to review his materials with an eye to future publications mr deward also provided a document titled the development of military doctrine by the german and british armies during the course of the great war which he presented to his local chapter of the great war society in date discussion sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business what constitutes a trade_or_business is not statutorily defined rather it requires an examination of the facts in each case 480_us_23 to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or for profit id pincite respondent alleges that as of the close of mr deward had not begun the actual writing of his book on wwi nor had he created an outline respondent argues that mr deward was therefore not engaged in the conduct of the active trade_or_business of being an author in rather respondent avers that mr deward’s expenses in performing research for the book he hopes to write are start-up_expenditures as defined in sec_195 generally no deduction is allowed for start-up_expenditures sec_195 sec_195 defines start-up_expenditures as any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 petitioners argue that our memorandum opinion in vitale v commissioner tcmemo_1999_131 affd without published opinion 217_f3d_843 4th cir sets a precedent for the allowance of their research and travel expenditures in and that it would be discrimination if their expenditures were disallowed approximately years before he became eligible to retire from his full-time job the taxpayer in vitale began writing with the hope of starting a second career as an author in he wrote a book-length fictional manuscript and a collection of short stories in the taxpayer wrote an big_number word draft of a third book which he submitted for copyright registration in june of that year in date the taxpayer entered into a publication agreement for the third book he also actively participated in the promotion of his book during the taxpayer incurred costs conducting interviews and performing research for the copyrighted book on his federal_income_tax return the taxpayer for the first pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information because petitioners have failed to provide credible_evidence to support their claim the burden_of_proof remains with them time treated his writing activity as an active trade_or_business although the taxpayer had no gross_receipts from his writing activities in or the court concluded that he had engaged in the conduct_of_a_trade_or_business in and allowed some of his deductions we believe that mr deward’s activities can be distinguished from those of the taxpayer in vitale at trial petitioners introduced numerous documents in support of mr deward’s claimed expenses mr deward’s testimony at trial indicated that the transcript he presented to his local chapter of the great war society in date was the first material he had written with the intention of including it in the book mr deward conceded that those materials were written in the summer of he also testified that he received no gross_receipts from the trade_or_business of writing books between and mr deward presented no evidence establishing that he approached a publisher before receiving the letter from military history press l l c in date evidence of written materials that could potentially be included in a book and of communication with a publisher may indicate that mr deward is interested in writing and publishing a book sometime in the future however these events occurred some of the taxpayer’s deductions were disallowed for reasons not relevant to the instant case vitale v commissioner tcmemo_1999_131 affd without published opinion 217_f3d_843 4th cir more than years after the taxable_year in issue and cannot be considered evidence of mr deward’s being in the active trade_or_business of an author in respondent notes that unless petitioners show that mr deward was actively engaged in the business of being an author for profit his expenses will be disallowed under sec_183 however respondent cites goldman v commissioner tcmemo_1990_8 for the proposition that whether mr deward had a profit objective is of little relevance if he did no more than prepare to begin the business of being an author in goldman the taxpayer worked to hours per week in the process of making a documentary film however at the time of the trial the taxpayer estimated it would take another to years to complete the film which he could not sell until it was completed for the year at issue in that case the taxpayer had reported a loss attributable to his filming activities this court held that even if the taxpayer were found to have the requisite profit objective we would sustain the commissioner’s contention that the taxpayer was merely preparing to enter the trade_or_business of producing and marketing films mr deward’s situation is similar to that of the taxpayer in goldman whether or not he had a profit_motive mr deward has failed to establish that he did anything more in than research for the book that he intends to write about wwi the expenses related to researching a topic in order to write a book without more are start-up_expenditures within the meaning of sec_195 accordingly we will sustain respondent’s determination to disallow the miscellaneous deductions of dollar_figure on mr deward’s schedule c relating to amortization and the expenditures incurred for research for his book including costs for traveling to europe we will additionally sustain respondent’s adjustment of petitioners’ medical expense deductions and miscellaneous_itemized_deductions because of the change in the determined amount of adjusted_gross_income to reflect the foregoing decision will be entered under rule although we disallow the deductions in issue here we note that a taxpayer may elect to treat start-up_expenditures as deferred expenses deductible pro_rata over a period of at least months beginning with the month in which the active trade_or_business begins sec_195 we need not decide here whether mr deward’s travel expenditures qualify for this treatment
